UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6482


JEREMIAH LAMONT LUKE,

                    Petitioner - Appellant,

             v.

CARLTON B. JOYNER,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:15-cv-00168-FDW)


Submitted: July 27, 2017                                          Decided: August 1, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Jeremiah Lamont Luke, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeremiah Lamont Luke seeks to appeal the district court’s order, entered on

December 5, 2016, dismissing his 28 U.S.C. § 2254 (2012) petition.           Although the

docketed notice of appeal was received well outside the expiration of the appeal period,

Luke declares that he previously delivered his original notice of appeal to prison officials

for mailing on December 13, 2016, within the 30-day appeal period. Fed. R. App. P.

4(a)(1)(A). Because Luke is incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the court. Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). The record does not conclusively

reveal when Luke delivered his earliest notice of appeal to prison officials for mailing,

whether the institution in which Luke is confined has a separate legal mail system, and if

so, whether Luke used that system to send his earliest notice of appeal. Accordingly, we

remand the case for the limited purpose of allowing the district court to obtain this

information from the parties and to determine whether the filing was timely under Fed. R.

App. P. 4(c)(1) and Houston v. Lack. The record, as supplemented, will then be returned

to this court for further consideration.



                                                                              REMANDED




                                             2